DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tychon (US 20120311132 A1), hereafter T1, in view of Devaraj (US 20210399947 A1), hereafter D1.
Regarding Claim 1, T1 discloses the below limitation:	determining a plurality of counts of packets of a data flow, wherein each count of the plurality of counts includes a number of packets occurring in a predetermined time period (T1 Fig 3 block 300 receive information about a set of packets in a flow; Par 78 the policy is a logarithmic function of a value that represents the item of aggregated information, such as the number of packets or bytes that were observed in the flow over a given period of time);	determining a pattern in the plurality of corresponding ranges (Fig 3 block 302 evaluate stored policies that account for the received information; Par 79 policies are evaluated using the received information); and	sending a number of active probe packets based on the determined pattern (Fig 3 block 304 based on the result of the stored policies, activate a probe; Par 111 once the policies are stored, the system performs active monitoring in a manner that changes based on patterns of network traffic).
Compare T1 Fig. 3 to Instant Fig. 4 below. Both figures disclose receiving information on packets in a flow, evaluating the received information, and then activating probes based on the evaluation.

    PNG
    media_image1.png
    749
    701
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    412
    590
    media_image2.png
    Greyscale

T1 does not disclose the below limitation:	assigning a corresponding range to each count of the plurality of counts, so as to assign a plurality of corresponding ranges;
In the same field of endeavor of traffic analysis in a network, D1 does disclose the below limitation:	determining a plurality of counts of packets of a data flow, wherein each count of the plurality of counts includes a number of packets occurring in a predetermined time period (D1 Fig 4 block 415 determine a first average packet count for each client type connected to the first network; Par 36 wherein count is equivalent to "average packet count" disclosed herein);	assigning a corresponding range to each count of the plurality of counts, so as to assign a plurality of corresponding ranges (Fig 4 block 425 compute a percentage difference between the first average packet count and the second average packet count (e.g. a range));	determining a pattern in the plurality of corresponding ranges (Par 36 threshold (e.g. pattern) is based on a difference between the first average packet count for a single client type in the first network 200 and the second average packet count); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of T1 to include computing a difference of packet counts in order to determine a range of expected number of packets as taught by D1. T1 is directed to analyzing network traffic via stored policies based on various aggregated information in order to facilitate probes that monitor overall network performance. The instant invention is directed specifically to packet counts over time, which is one of the types of data aggregated in T1. T1 isn’t specifically directed to determining a range of expected packet counts in the network, but D1 does disclose determining a range of packet counts. Combining the traffic analysis in order to support probe monitoring of T1 with the packet count analysis of D1 discloses the instant invention as claimed. The suggestion/motivation to do so would have been to ensure that probe packets sent to determine traffic conditions are able to replicate expected traffic conditions. Further, ensuring that the probes are within a range prevents the probe from being too large or otherwise causing issues in the network. Therefore, it would have been obvious to combine T1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, T1 and D1 disclose the limitations of Claim 1.
T1 further discloses the below limitation:	wherein a length of the predetermined time period is one second (T1 Par 54 tallying packets or bytes in monitored flows by calculating packets or bytes per second).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include counting packets in a flow on a per second basis as taught by T1.  The suggestion/motivation to do so would have been to create a standard time variable in order to ensure that packet counts per time are normalized. Therefore, it would have been obvious to combine T1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, T1 and D1 disclose the limitations of Claim 1.
T1 does not disclose the below limitation:	wherein determining the pattern in the plurality of corresponding ranges comprises determining at least one of the plurality of corresponding ranges is identical to another of the plurality of corresponding ranges.
In the same field of endeavor of traffic analysis in a network, D1 does disclose the below limitation:	wherein determining the pattern in the plurality of corresponding ranges comprises determining at least one of the plurality of corresponding ranges is identical to another of the plurality of corresponding ranges (D1 Par 36 average packet counts of block 425 may be from identical client types, wherein average packet counts would therefore be the same for said identical client types).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include the ability to determine that two ranges are identical as taught by D1.  While D1 doesn’t explicitly disclose identical ranges, it does disclose that ranges are assigned based on the client type the flow originates from. D1 further discloses determining the client type of a flow. Determining that two flows have the same client type would be substantially the same effect as determining that the ranges of the two flows are identical. The suggestion/motivation to do so would have been to account for identical ranges in order to prevent statistic errors from occurring in traffic analysis. Therefore, it would have been obvious to combine T1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, T1 and D1 disclose the limitations of Claim 1.
T1 further discloses the below limitation:	wherein the number of active probe packets is based on an average number of packets of a plurality of corresponding ranges in the pattern (T1 Fig 3, namely block 302 evaluating policies based on received information and then subsequently block 304 activating or deactivating probes based on that evaluation).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include activating and/or deactivating probes based on traffic conditions of the network (e.g. packet counts) as taught by T1.  The suggestion/motivation to do so would have been to ensure that the probes comply with network conditions in terms of size and don’t negatively impact the network via congestion. Therefore, it would have been obvious to combine T1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, T1 discloses the below limitation:	a memory configured to store a plurality of counts of packets of a data flow; and one or more processors in communication with the memory, the one or more processors (T1 Fig 7 processor 704 and memory 706 or 708 or 710) configured to:	determine the plurality of counts of packets of the data flow, wherein each count of the plurality of counts includes a number of packets occurring in a predetermined time period (Fig 3 block 300 receive information about a set of packets in a flow; Par 78 the policy is a logarithmic function of a value that represents the item of aggregated information, such as the number of packets or bytes that were observed in the flow over a given period of time);	determine a pattern in the plurality of corresponding ranges (Fig 3 block 302 evaluate stored policies that account for the received information; Par 79 policies are evaluated using the received information); and	send a number of active probe packets based on the determined pattern (Fig 3 block 304 based on the result of the stored policies, activate a probe; Par 111 once the policies are stored, the system performs active monitoring in a manner that changes based on patterns of network traffic).
T1 does not disclose the below limitation:	assign a corresponding range to each count of the plurality of counts, so as to assign a plurality of corresponding ranges;
In the same field of endeavor of traffic analysis in a network, D1 does disclose the below limitation:	determine the plurality of counts of packets of the data flow, wherein each count of the plurality of counts includes a number of packets occurring in a predetermined time period (D1 Fig 4 block 415 determine a first average packet count for each client type connected to the first network; Par 36 wherein count is equivalent to "average packet count" disclosed herein);	assign a corresponding range to each count of the plurality of counts, so as to assign a plurality of corresponding ranges (Fig 4 block 425 compute a percentage difference between the first average packet count and the second average packet count (e.g. a range));	determine a pattern in the plurality of corresponding ranges (Par 36 threshold (e.g. pattern) is based on a difference between the first average packet count for a single client type in the first network 200 and the second average packet count);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of T1 to include computing a difference of packet counts in order to determine a range of expected number of packets as taught by D1. T1 is directed to analyzing network traffic via stored policies based on various aggregated information in order to facilitate probes that monitor overall network performance. The instant invention is directed specifically to packet counts over time, which is one of the types of data aggregated in T1. T1 isn’t specifically directed to determining a range of expected packet counts in the network, but D1 does disclose determining a range of packet counts. Combining the traffic analysis in order to support probe monitoring of T1 with the packet count analysis of D1 discloses the instant invention as claimed. The suggestion/motivation to do so would have been to ensure that probe packets sent to determine traffic conditions are able to replicate expected traffic conditions. Further, ensuring that the probes are within a range prevents the probe from being too large or otherwise causing issues in the network. Therefore, it would have been obvious to combine T1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, T1 and D1 disclose the limitations of Claim 11.
T1 further discloses the below limitation:	wherein the length of the predetermined time period is one second (T1 Par 54 tallying packets or bytes in monitored flows by calculating packets or bytes per second).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned network device to include counting packets in a flow on a per second basis as taught by T1.  The suggestion/motivation to do so would have been to create a standard time variable in order to ensure that packet counts per time are normalized. Therefore, it would have been obvious to combine T1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, T1 and D1 disclose the limitations of Claim 11.
T1 does not disclose the below limitation:	wherein the one or more processors are configured to determine the pattern in the plurality of corresponding ranges by determining at least one of the plurality of corresponding ranges is identical to another of the plurality of corresponding ranges.
In the same field of endeavor of traffic analysis in a network, D1 does disclose the below limitation:	wherein the one or more processors are configured to determine the pattern in the plurality of corresponding ranges by determining at least one of the plurality of corresponding ranges is identical to another of the plurality of corresponding ranges (D1 Par 36 average packet counts of block 425 may be from identical client types, wherein average packet counts would therefore be the same).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned network device to include the ability to determine that two ranges are identical as taught by D1.  While D1 doesn’t explicitly disclose identical ranges, it does disclose that ranges are assigned based on the client type the flow originates from. D1 further discloses determining the client type of a flow. Determining that two flows have the same client type would be substantially the same effect as determining that the ranges of the two flows are identical. The suggestion/motivation to do so would have been to account for identical ranges in order to prevent statistic errors from occurring in traffic analysis. Therefore, it would have been obvious to combine T1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, T1 and D1 disclose the limitations of Claim 11.
T1 further discloses the below limitation:	wherein the number of active probe packets is based on an average number of packets of a plurality of corresponding ranges in the pattern (T1 Fig 3, namely block 302 evaluating policies based on received information and then subsequently block 304 activating or deactivating probes based on that evaluation).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned network to include activating and/or deactivating probes based on traffic conditions of the network (e.g. packet counts) as taught by T1.  The suggestion/motivation to do so would have been to ensure that the probes comply with network conditions in terms of size and don’t negatively impact the network via congestion. Therefore, it would have been obvious to combine T1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, T1 discloses the below limitation:	A non-transitory computer-readable storage medium storing instructions thereon that when executed cause one or more processors (T1 Fig 7 processor 704 and memory 706 or 708 or 710) to:	determine a plurality of counts of packets of a data flow, wherein each count of the plurality of counts includes a number of packets occurring in a predetermined time period (Fig 3 block 300 receive information about a set of packets in a flow; Par 78 the policy is a logarithmic function of a value that represents the item of aggregated information, such as the number of packets or bytes that were observed in the flow over a given period of time);	determine a pattern in the plurality of corresponding ranges (Fig 3 block 302 evaluate stored policies that account for the received information; Par 79 policies are evaluated using the received information); and	send a number of active probe packets based on the determined pattern (Fig 3 block 304 based on the result of the stored policies, activate a probe; Par 111 once the policies are stored, the system performs active monitoring in a manner that changes based on patterns of network traffic).
T1 does not disclose the below limitation:	assign a corresponding range to each count of the plurality of counts, so as to assign a plurality of corresponding ranges;
In the same field of endeavor of traffic analysis in a network, D1 does disclose the below limitation:	determine a plurality of counts of packets of a data flow, wherein each count of the plurality of counts includes a number of packets occurring in a predetermined time period (D1 Fig 4 block 415 determine a first average packet count for each client type connected to the first network; Par 36 wherein count is equivalent to "average packet count" disclosed herein);	assign a corresponding range to each count of the plurality of counts, so as to assign a plurality of corresponding ranges (Fig 4 block 425 compute a percentage difference between the first average packet count and the second average packet count (e.g. a range));	determine a pattern in the plurality of corresponding ranges (Par 36 threshold (e.g. pattern) is based on a difference between the first average packet count for a single client type in the first network 200 and the second average packet count);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of T1 to include computing a difference of packet counts in order to determine a range of expected number of packets as taught by D1. T1 is directed to analyzing network traffic via stored policies based on various aggregated information in order to facilitate probes that monitor overall network performance. The instant invention is directed specifically to packet counts over time, which is one of the types of data aggregated in T1. T1 isn’t specifically directed to determining a range of expected packet counts in the network, but D1 does disclose determining a range of packet counts. Combining the traffic analysis in order to support probe monitoring of T1 with the packet count analysis of D1 discloses the instant invention as claimed. The suggestion/motivation to do so would have been to ensure that probe packets sent to determine traffic conditions are able to replicate expected traffic conditions. Further, ensuring that the probes are within a range prevents the probe from being too large or otherwise causing issues in the network. Therefore, it would have been obvious to combine T1 and D1 to obtain the invention, as specified in the instant claim.

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over T1 in view of D1 and further in view of Krivitski (US 8616562 B1), hereafter K1.
Regarding Claim 4, T1 and D1 disclose the limitations of Claim 1.
T1 and D1 do not disclose the below limitation:	wherein assigning the corresponding range to each count of the plurality of counts further comprises assigning each of the plurality of corresponding ranges with a corresponding unique literal, so as to assign a plurality of unique literals.
In the same field of endeavor of traffic analysis in a network, K1 does disclose the below limitation:	wherein assigning the corresponding range to each count of the plurality of counts further comprises assigning each of the plurality of corresponding ranges with a corresponding unique literal, so as to assign a plurality of unique literals (K1 Col 8 lines 52-58 discloses a parameter of a packet such as a port number (e.g. a unique literal) that is associated with a range).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include a unique literal as taught by K1. The suggestion/motivation to do so would have been to assign a representation to a range, such as a range of packet counts associated with a particular port. Therefore, it would have been obvious to combine T1, D1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 5, T1 and D1 disclose the limitations of Claim 4.
T1 and D1 do not disclose the below limitation:	wherein the determining the pattern in the plurality of corresponding ranges comprises comparing strings of the plurality of literals.
In the same field of endeavor of traffic analysis in a network, K1 does disclose the below limitation:	wherein the determining the pattern in the plurality of corresponding ranges comprises comparing strings of the plurality of literals (K1 Col 8 lines 52-58 range comparator unit 630 can compare a packet with a group of ranges to determine a relationship, such as whether a parameter (e.g. literal) is within one of the ranges).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include comparing the assigned literals as taught by K1. The suggestion/motivation to do so would have been to determine whether there are any equivalent ranges by checking is the unique literals are identical. Therefore, it would have been obvious to combine T1, D1 and K1 to obtain the invention, as specified in the instant claim.
Examiner would also direct attention to prior art reference Lee cited below, which is directed to comparing strings (e.g. unique literals). Lee could have also been used to read upon this Claim 5 (for example at Fig 5 wherein a character string check is performed on received packets).
Regarding Claim 6, T1 and D1 disclose the limitations of Claim 5.
T1 and D1 do not disclose the below limitation:	wherein the strings of the plurality of literals are of a fixed length.
In the same field of endeavor of traffic analysis in a network, K1 does disclose the below limitation:	wherein the strings of the plurality of literals are of a fixed length (K1 Col 10 lines 9-14 range comparator can receive a 33-bit range (e.g. a fixed length)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include a fixed-length literal as a representation of range as taught by K1. The suggestion/motivation to do so would have been to ensure that all representations are range are the same length in order to predict the size of associated packets. Therefore, it would have been obvious to combine T1, D1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 14, T1 and D1 disclose the limitations of Claim 11.
T1 and D1 do not disclose the below limitation:	wherein the one or more processors are further configured to assign each of the plurality of corresponding ranges with a corresponding unique literal, so as to assign a plurality of unique literals.
In the same field of endeavor of traffic analysis in a network, K1 does disclose the below limitation:	wherein the one or more processors are further configured to assign each of the plurality of corresponding ranges with a corresponding unique literal, so as to assign a plurality of unique literals (K1 Col 8 lines 52-58 discloses a parameter of a packet such as a port number (e.g. a unique literal) that is associated with a range).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned network device to include a unique literal as taught by K1. The suggestion/motivation to do so would have been to assign a representation to a range, such as a range of packet counts associated with a particular port. Therefore, it would have been obvious to combine T1, D1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, T1 and D1 disclose the limitations of Claim 14.
T1 and D1 do not disclose the below limitation:	wherein the one or more processors determine the pattern in the plurality of corresponding ranges by comparing strings of the plurality of literals.
In the same field of endeavor of traffic analysis in a network, K1 does disclose the below limitation:	wherein the one or more processors determine the pattern in the plurality of corresponding ranges by comparing strings of the plurality of literals (K1 Col 8 lines 52-58 range comparator unit 630 can compare a packet with a group of ranges to determine a relationship, such as whether a parameter (e.g. literal) is within one of the ranges).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned network device to include comparing the assigned literals as taught by K1. The suggestion/motivation to do so would have been to determine whether there are any equivalent ranges by checking is the unique literals are identical. Therefore, it would have been obvious to combine T1, D1 and K1 to obtain the invention, as specified in the instant claim.
Examiner would also direct attention to prior art reference Lee cited below, which is directed to comparing strings (e.g. unique literals). Lee could have also been used to read upon this Claim 15 (for example at Lee Fig 5 wherein a character string check is performed on received packets).
Regarding Claim 16, T1 and D1 disclose the limitations of Claim 15.
T1 and D1 do not disclose the below limitation:	wherein the strings of the plurality of literals are of a fixed length.
In the same field of endeavor of traffic analysis in a network, K1 does disclose the below limitation:	wherein the strings of the plurality of literals are of a fixed length (K1 Col 10 lines 9-14 range comparator can receive a 33-bit range (e.g. a fixed length)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned network device to include a fixed-length literal as a representation of range as taught by K1. The suggestion/motivation to do so would have been to ensure that all representations are range are the same length in order to predict the size of associated packets. Therefore, it would have been obvious to combine T1, D1 and K1 to obtain the invention, as specified in the instant claim.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over T1 in view of D1 and K1 and further in view of Lee (US 20140109105 A1), hereafter L1.
Regarding Claim 7, T1, D1 and K1 disclose the limitations of Claim 5.
T1, D1 and K1 do not disclose the below limitation:	wherein the strings of the plurality of literals are of an adjustable length.
In the same field of endeavor of traffic analysis in a network, L1 does disclose the below limitation:	wherein the strings of the plurality of literals are of an adjustable length (L1 Fig 5 wherein shorter strings (e.g. literals) are assigned to a CPU character string check, and longer strings are assigned to a GPU character string check, showing that the strings are of variable length).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include adjustable length strings (e.g. literals) as taught by L1. The suggestion/motivation to do so would have been to account for methods such as the one in L1 that performs hardware acceleration on longer strings in order to reduce CPU usage. Therefore, it would have been obvious to combine T1, D1, K1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, T1, D1 and K1 disclose the limitations of Claim 15.
T1 and D1 do not disclose the below limitation:	wherein the strings of the plurality of literals are of an adjustable length.
In the same field of endeavor of traffic analysis in a network, L1 does disclose the below limitation:	wherein the strings of the plurality of literals are of an adjustable length (L1 Fig 5 wherein shorter strings (e.g. literals) are assigned to a CPU character string check, and longer strings are assigned to a GPU character string check, showing that the strings are of variable length).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned network device to include adjustable length strings (e.g. literals) as taught by L1. The suggestion/motivation to do so would have been to account for methods such as the one in L1 that performs hardware acceleration on longer strings in order to reduce CPU usage. Therefore, it would have been obvious to combine T1, D1, K1 and L1 to obtain the invention, as specified in the instant claim.

Claims 8-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over T1 in view of D1 and further in view of Yasukawa (US 20180317221 A1), hereafter Y1.
Regarding Claim 8, T1 and D1 disclose the limitations of Claim 1.
T1 and D1 do not disclose the below limitation:	further comprising adjusting the plurality of corresponding ranges so as to widen at least one range.
In the same field of endeavor of traffic analysis in a network, Y1 does disclose the below limitation:	further comprising adjusting the plurality of corresponding ranges so as to widen at least one range (Y1 Par 119 UE1 may change ranges according to actual packet size of the transmission data, wherein a POSITA would know that the change could be to widen or narrow the range).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include adjusting a number of packets per probe as taught by Y1.  The suggestion/motivation to do so would have been to adjust the range of packet counts for probes in response to actual network conditions. In a network in which data is transmitted only intermittently, average packet counts being transmitted could vary widely and an adjustable range is able to respond to these changes. Therefore, it would have been obvious to combine T1, D1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, T1 and D1 disclose the limitations of Claim 1.
T1 and D1 do not disclose the below limitation:	further comprising adjusting the plurality of corresponding ranges so as to narrow at least one range.
In the same field of endeavor of traffic analysis in a network, Y1 does disclose the below limitation:	further comprising adjusting the plurality of corresponding ranges so as to narrow at least one range (Y1 Par 119 UE1 may change ranges according to actual packet size of the transmission data, wherein a POSITA would know that the change could be to widen or narrow the range).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include adjusting a number of packets per probe as taught by Y1.  The suggestion/motivation to do so would have been to adjust the range of packet counts for probes in response to actual network conditions. In a network in which data is transmitted only intermittently, average packet counts being transmitted could vary widely and an adjustable range is able to respond to these changes. Therefore, it would have been obvious to combine T1, D1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, T1 and D1 disclose the limitations of Claim 11.
T1 and D1 do not disclose the below limitation:	wherein the one or more processors are further configured to adjust the plurality of corresponding ranges so as to widen or narrow at least one range.
In the same field of endeavor of traffic analysis in a network, Y1 does disclose the below limitation:	wherein the one or more processors are further configured to adjust the plurality of corresponding ranges so as to widen or narrow at least one range (Y1 Par 119 UE1 may change ranges according to actual packet size of the transmission data, wherein a POSITA would know that the change could be to widen or narrow the range).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned network device to include adjusting a number of packets per probe as taught by Y1.  The suggestion/motivation to do so would have been to adjust the range of packet counts for probes in response to actual network conditions. In a network in which data is transmitted only intermittently, average packet counts being transmitted could vary widely and an adjustable range is able to respond to these changes. Therefore, it would have been obvious to combine T1, D1 and Y1 to obtain the invention, as specified in the instant claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                 

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412